In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Burchell, J.), dated July 11, 1984, which, upon a jury verdict, was in favor of the defendant.
Judgment affirmed, with costs.
On the basis of this record, it cannot be said that the jury verdict was against the weight of the evidence. A jury verdict may not be set aside on this ground unless it could not have *553been reached on any fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129).
In addition, the plaintiff cannot claim on appeal that it was error for the trial court not to instruct the jury on the doctrine of res ipsa loquitur, since she did not request such a charge at the trial, nor did she object at that time to the trial court’s failure to so charge (see, CPLR 4110-b; Kalin v Robert Catino, Inc., 20 AD2d 549). Lawrence, J. P., Eiber, Kunzeman and Kooper, JJ., concur.